Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 1 of 15 PageID: 753




Not for Publication

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

GEORGE E. HEEREMA,

                       Plaintiff,
                                                              Civil Action No. 15-07252 (ES) (MAH)
                       v.
                                                                                 OPINION
FORSTER, GARBUS & GARBUS and
GLENN S. GARBUS,

                       Defendants.

SALAS, DISTRICT JUDGE

         Before the Court is a motion for summary judgment filed by Defendants Forster, Garbus

& Garbus (“FG&G”) and Glenn S. Garbus (“Garbus”). (D.E. No. 73). Having considered the

parties’ submissions, the Court decides this matter without oral argument. See Fed. R. Civ. P.

78(b); L. Civ. R. 78.1(b). For the reasons set forth below, the Court GRANTS Defendants’ motion

and enters judgment in their favor.

I.       BACKGROUND 1

         FG&G is a law firm that also acts as a debt collector. (Defs.’ SUMF ¶¶ 2–3; Pl.’s Resp. ¶¶

2–3). On October 2, 2014, FG&G was assigned to collect a credit card debt by Discover Bank on

which Plaintiff George E. Heerema had allegedly defaulted. (Defs.’ SUMF ¶¶ 1–2; Pl.’s Resp. ¶¶

1–2). Later that day, FG&G sent the following collection letter to Plaintiff:

                  Dear George E. Heerema,

1
         The Court gathers the factual background from Defendants’ statement of undisputed material facts (D.E. No.
73-1 (“Defs.’ SUMF”)) and Plaintiff’s response to same (D.E. No. 74-1 (“Pl.’s Resp.”)). The Court also relies on the
October 2, 2014 collection letter that spawned this litigation. (D.E. No. 38, First Amended Complaint (“FAC”), Ex.
A (“Collection Letter”)). The Court has also relied on Plaintiff’s supplemental statement of disputed material facts
(D.E. No. 74-2), but the Court has elected not to cite it because it relies almost exclusively on Garbus’s deposition
transcript, which the Court cites directly below (D.E. No. 74-4, Deposition of Glenn S. Garbus, June 22, 2017 (“Garbus
Dep.”)).


                                                          1
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 2 of 15 PageID: 754




               This is to notify you that Discover Bank has retained this firm to
               collect its claim against you for the balance owing on your Discover
               Card account.

               At this time, no attorney with this firm has personally reviewed the
               particular circumstances of your account. At this time, no
               determination has been made as to whether a lawsuit will be
               commenced.

               Unless you notify this office within 30 days after receiving this
               notice that you dispute the validity of this debt or any portion
               thereof, this office will assume this debt is valid. If you notify this
               office in writing within 30 days from receiving this notice that you
               dispute the validity of this debt or any portion thereof, this office
               will obtain verification of the debt or obtain a copy of a judgment
               and mail you a copy of such judgment or verification. If you request
               this office in writing within 30 days after receiving this notice, this
               office will provide you with the name and address of the original
               creditor, if different from the current creditor.

               Please note that we are required, under federal law, to advise you
               that we are debt collectors and any information we obtain will be
               used in attempting to collect this debt.

               Please mail all correspondence and payments to the address listed
               below.

(Collection Letter). At the top, right-hand corner of the collection letter was the following

letterhead:

                               FORSTER, GARBUS & GARBUS
                                     Attorneys at Law
                                                   Ronald Forster Adm in NY Only
                                                 Mark A Garbus Adm in NY Only
                                             Glenn S Garbus Adm in NJ, CT & NY


(Id.; Defs.’ SUMF ¶¶ 3–4; Pl.’s Resp. ¶¶ 3–4).

       On October 1, 2015, Plaintiff sued FG&G, claiming that the above collection letter violated

various provisions of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”),

because it falsely suggested—by displaying FG&G’s law firm letterhead—that an attorney




                                                   2
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 3 of 15 PageID: 755




reviewed, evaluated, and exercised professional judgment concerning the accuracy and merits of

Plaintiff’s particular debt, before sending the letter. (D.E. No. 1, ¶¶ 2, 29, 34, & 65).

        During discovery, however, Plaintiff uncovered that an attorney—namely, Glenn S.

Garbus, a partner at FG&G who is licensed to practice law in the State of New Jersey—may have

actually reviewed his debt before the letter was sent. The Court will outline how Plaintiff

uncovered that possibility infra. It suffices to say here that based on this discovery Plaintiff moved

to amend his complaint on September 22, 2017, seeking to add Garbus as a defendant and to add

a claim that the collection letter falsely represented that an attorney did not review the particular

circumstances of Plaintiff’s debt when Garbus did so. (D.E. No. 25). The Honorable Judge

Michael A. Hammer granted the motion on April 17, 2018 (D.E. Nos. 36–37), and Plaintiff filed

the amended complaint on April 30, 2018, asserting the new claim (FAC ¶ 32). Plaintiff also

continues to pursue his original claim in the alternative. (Id. ¶ 33).

        On January 11, 2019, Plaintiff moved for summary judgment. 2 (D.E. No. 46). The Court

denied Plaintiff’s motion for failure to establish that he was a “consumer” or that the obligation at

issue was a “debt” as defined by the FDCPA. (D.E. No. 65). Defendants have now separately

moved for summary judgment. (D.E. No. 73; see also D.E. No. 73-2, Moving Brief (“Mov. Br.”)).

II.     LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A genuine issue of material fact exists when—in viewing the evidence and all reasonable

inferences drawn from it in the light most favorable to the nonmovant—a reasonable jury could

return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248


2
        Plaintiff also moved for class certification on January 11, 2019, but withdrew the motion on March 29, 2019.
(D.E. Nos. 48 & 60).


                                                         3
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 4 of 15 PageID: 756




(1986). The movant bears the burden of establishing that no “genuine issue” of facts exists. Aman

v. Cort Furniture Rental Cop., 85 F.3d 1074, 1080 (3d Cir. 1996).

       A “party opposing summary judgment may not rest upon the mere allegations or denials

of the . . . pleading[s.]” Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (internal

quotations omitted). To withstand a properly supported motion for summary judgment, the

nonmoving party must identify specific facts and affirmative evidence that contradict those offered

by the moving party. Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005). “In

considering a motion for summary judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence; instead, the nonmoving party’s

evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’” Marino v.

Indus. Crating, Co., 358 F.3d 241, 247 (3d Cir. 2004) (citing Anderson, 477 U.S. at 255).

III.   DISCUSSION

       Congress enacted the FDCPA “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e). “To prevail on an FDCPA claim,

a plaintiff must prove that (1) []he is a consumer, (2) the defendant is a debt collector, (3) the

defendant’s challenged practice involves an attempt to collect a ‘debt’ as the Act defines it, and

(4) the defendant has violated a provision of the FDCPA in attempting to collect the debt.” Jensen

v. Pressler & Pressler, 791 F.3d 413, 417 (3d Cir. 2015) (quoting Douglass v. Convergent

Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014)).

       For purposes of their motion, Defendants do not dispute the first three elements of

Plaintiff’s claims. (Defs.’ SUMF ¶¶ 9–11; Pl.’s Resp. ¶¶ 9–11). Therefore, the Court only




                                                 4
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 5 of 15 PageID: 757




discusses the fourth element. While Plaintiff claims the collection letter violated various sections

of the FDCPA, 3 Plaintiff does not suggest that either of his claims can proceed if a reasonable jury

could not find the collection letter false or misleading. On this issue, and as explained above,

Plaintiff claims that the collection letter either (i) falsely implied—by displaying FG&G’s law firm

letterhead—that an attorney reviewed his particular debt; or (ii) misrepresented that an attorney

did not review his particular debt when one did so. The Court addresses both claims in turn.

          A.      Misleading Implication Claim

          For Plaintiff’s first (and original) claim—that the collection letter’s letterhead falsely

implied that an attorney reviewed his debt when one did not do so—the Court assumes that an

attorney did not review his debt. 4 Defendants argues that the collection letter’s disclaimer—“At

this time, no attorney with this firm has personally reviewed the particular circumstances of your

account.       At this time, no determination has been made as to whether a lawsuit will be

commenced”—dispelled any implication from the letterhead that an attorney reviewed his debt.

(Mov. Br. at 9–13). Plaintiff responds that FG&G’s letterhead caused him to believe that an

attorney reviewed his debt and sent the letter to him as an attorney and not as a debt collector, and

further that the disclaimer was insufficient to dispel that belief. (D.E. No. 74 (“Opp. Br.”) at 17–

20).




3
          Those sections were (i) § 1692e, which generally prohibits a debt collector from using “any false, deceptive,
or misleading representation or means in connection with the collection of any debt”; (ii) § 1692e(2)(A), which
specifically prohibits a debt collector from falsely representing “the character, amount, or legal status of any debt”;
(iii) § 1692e(3), which specifically prohibits a debt collector from falsely representing or implying “that any individual
is an attorney or that any communication is from an attorney”; (iv) § 1692e(10), which specifically prohibits a debt
collector from using “any false representation or deceptive means to collect or attempt to collect any debt or to obtain
information concerning a consumer”; and (v) § 1692f, which generally prohibits a debt collector from using “unfair
or unconscionable means to collect or attempt to collect any debt.” (See FAC ¶ 62).
4
          As explained below, that assumption is correct, at least based on what a jury could reasonably find on this
record.


                                                            5
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 6 of 15 PageID: 758




          The Court analyzes the collection letter “from the perspective of the least sophisticated

debtor.” Brown v. Card Serv. Ctr., 464 F.3d 450, 454 (3d Cir. 2006). 5 “The basic purpose of the

least-sophisticated [debtor] standard is to ensure that the FDCPA protects all consumers, the

gullible as well as the shrewd.” Lesher v. Law Offices Of Mitchell N. Kay, PC, 650 F.3d 993, 997

(3d Cir. 2011) (quoting Brown, 464 F.3d at 453). But while gullible and shrewd, the least

sophisticated debtor does not subscribe to “bizarre or idiosyncratic interpretations of collection

notices” and is charged with a “quotient of reasonableness” consistent with “a basic level of

understanding and willingness to read with care.” Hopkins, 994 F.3d at 122 (quoting Wilson v.

Quadramed Corp., 225 F.3d 350, 354–55 (3d Cir. 2000)).

          A collection letter may not, consistent with the FDCPA, “falsely imply that an attorney,

acting as an attorney, is involved in collecting [a] debt.” Lesher, 650 F.3d at 1003. The reason is

that “the title of ‘attorney’” suggests “authority” that causes consumers “to more quickly react to

an attorney’s threat than to one coming from a debt collection agency” because the “letter implies

that the attorney has reached a considered, professional judgment that the debtor is delinquent and

is a candidate for legal action.” Id. at 1000 (quoting Avila v. Rubin, 84 F.3d 222, 229 (7th Cir.

1996)). Said another way, an attorney’s letter conveys to the consumer that “the price of poker

has just gone up.” Id. (quoting Avila, 84 F.3d at 229).

          But that does not mean an attorney cannot participate in collecting a debt. Id. at 1001.

Instead, it means the attorney must clearly convey to the least sophisticated debtor “that the law

firm or attorney sending the letter is not, at the time of the letter’s transmission, acting as an

attorney.” Id. (quoting Greco v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 364 (2d Cir.

2005)).


5
         While courts sometimes refer to this standard as the “least sophisticated consumer” or the “unsophisticated
debtor,” the same underlying principles apply. See Hopkins v. Collecto, Inc., 994 F.3d 117, 121 (3d Cir. 2021).


                                                         6
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 7 of 15 PageID: 759




       For example, in Greco, 412 F.3d 360, the Second Circuit reviewed a similar debt collection

letter to the one at issue in this case and held that the letter’s “clear disclaimer explaining the

limited extent of [the defendants’] involvement in the collection of [the plaintiff’s] debt”

sufficiently dispelled any false implication concerning a level of attorney involvement. Id. at 365.

On the front page, the letter “stated that although ‘this office represents the above named BANK

OF AMERICA’ in the collection of [the plaintiff’s] debt, ‘[a]t this time, no attorney with this firm

has personally reviewed the particular circumstances of your account.’” Id. (emphasis added to

the collection letter in Greco). “Nothing else in the letter,” the Second Circuit explained,

“confused or contravened this disclaimer of attorney involvement.” Id. Thus, the Second Circuit

found, “the least sophisticated consumer, upon reading this letter, must be taken to understand that

no attorney had yet evaluated his or her case, or made recommendations regarding the validity of

the creditor’s claims.” Id. Accordingly, the Second Circuit held that summary judgment in favor

of the defendants was proper. Id.

       In Lesher, 650 F.3d 993, by contrast, the Third Circuit analyzed a disclaimer similar to the

one from Greco but came to a different conclusion. Id. at 1003. The disclaimer stated that, “[a]t

this point in time, no attorney with this firm has personally reviewed the particular circumstances

of your account.” Id. at 995. However, according to the Third Circuit, this disclaimer “d[id] little

to clarify the [law firm’s] role in collecting the debt because it completely contradict[ed] the

message sent on the front of the letters—that the creditor retained a law firm to collect the debt.”

Id. at 1003. The Third Circuit distinguished Greco based on the position and context of the

disclaimer: Whereas the disclaimer in Greco was on the front of the letter, the disclaimer in Lesher

was on the back of the letter and accompanied by other legalese—specifically, four other notices.

Id. at 995, 1002, 1003 n.11 (citing Gonzalez v. Kay, 577 F.3d 600, 607 (5th Cir. 2009) (reviewing




                                                 7
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 8 of 15 PageID: 760




an identical collection letter from the same law firm as in Lesher and distinguishing Greco on the

same basis)). The Third Circuit explicitly declined to say “whether an attorney debt-collector who

sends out a collection letter on attorney letterhead might, under appropriate circumstances, comply

with the strictures of the Act by including language that makes clear that the attorney was not, at

the time of the letter’s transmission, acting in any legal capacity.” Id. at 1003.

        The Third Circuit later addressed the issue in an unreported case, Powell v. Aldous &

Assocs., P.L.L.C., 762 F. App’x 127 (3d Cir. 2019). There, the Third Circuit analyzed a collection

letter that used a law firm’s letterhead but contained the following disclaimers on the front page of

the letter after the signature block:

                 THIS IS AN ATTEMPT TO COLLECT A DEBT: ANY
                 INFORMATION OBTAINED WILL BE USED FOR THAT
                 PURPOSE. THIS COMMUNICATION IS FROM A DEBT
                 COLLECTOR.

                 At this time, not [sic] attorney with this firm has personally
                 reviewed the particular circumstances of your account.

Id. at 128. The Third Circuit noted that, while the location of the disclaimers on the front page

was not dispositive, the letter in its “totality” provided a “sufficient” disclaimer “to dispel the

impression of meaningful attorney involvement.” Id. at 130. That was so, the Third Circuit

explained, because “(a) the disclaimer is (i) in a bold, normal size font, (ii) located on the front of

a one-page letter, (iii) set apart in a separate paragraph, and (b) the letter is not signed by an

attorney.” Id.

        Here, in its entirety, FG&G’s collection letter negates any impression of attorney review.

The collection letter clearly and conspicuously disclaims: “At this time, no attorney with this firm

has personally reviewed the particular circumstances of your account.                At this time, no

determination has been made as to whether a lawsuit will be commenced.” (Collection Letter).




                                                  8
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 9 of 15 PageID: 761




Just as in Powell, the disclaimer is in normal sized font and located on the front page of the

collection letter, in a separate paragraph; the letter is not signed by an attorney; and the letter

clearly conveys it is from a debt collector by stating “we are debt collectors and any information

we obtain will be used in attempting to collect this debt.” (Id.). While this last disclaimer—that

the letter is from a debt collector—does not alone “nullify[] any implication that the letter is from

an attorney,” Lesher, 650 F.3d at 1003 (quoting Rosenau v. Unifund Corp., 539 F.3d 218, 223 (3d

Cir. 2008)), such a disclaimer is not irrelevant under the totality of the circumstances, see Daniels

v. Solomon & Solomon P.C., 751 F. App’x 254, 257 (3d Cir. 2018) (“Unlike the cases [the plaintiff]

relies upon, the letter here bears no attorney’s signature. It also contains a disclaimer stating that

the communication was sent by a debt collector. As the District Court observed, a debt collection

letter not reviewed by an attorney but sent on law firm letterhead may not violate the FDCPA if

the letter contains a proper disclaimer.”).

       Plaintiff argues that the only difference between the collection letter here and the one in

Lesher is that the disclaimer here appears on the front page and not the back. (Opp. Br. at 17–19).

But unlike the collection letter in Lesher, FG&G’s disclaimer is not surrounded by excessive

legalese (e.g., four notices), and it does not contradict other statements made in the letter. While

the letterhead states FG&G is a group of “Attorneys at Law,” attorneys may work in multiple

capacities—as both debt collectors and attorneys—and the letter does not indicate that anyone

drafted it in his or her capacity as an attorney. (See Collection Letter). Plaintiff also generally

argues that the least sophisticated consumer would be misled by FG&G’s letterhead despite the

clear, unambiguous, and conspicuous disclaimer discussed above. (Opp. Br. at 20). However, it

is well settled that the least sophisticated consumer does not subscribe to “bizarre or idiosyncratic

interpretations of collection notices” and is charged with a “quotient of reasonableness” consistent




                                                  9
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 10 of 15 PageID: 762




 with “a basic level of understanding and willingness to read with care.” Hopkins, 994 F.3d at 122

 (quoting Wilson, 225 F.3d at 354–55). Based on the collection letter in its totality, Plaintiff’s

 interpretation is unreasonable: His interpretation suggests that the least sophisticated consumer

 would either disbelieve the disclaimer or not understand it despite its clarity.

         Accordingly, the least sophisticated debtor would understand the collection letter’s

 disclaimer to negate any implication that an attorney had reviewed Plaintiff’s debt.

         B.      Misrepresentation Claim

         Plaintiff’s second claim is that the collection letter falsely represented that an attorney did

 not review his particular debt when one did so. The Court will first outline the additional facts

 giving rise to this claim.

         On June 22, 2017, Glenn S. Garbus was deposed as FG&G’s deponent under Fed. R. Civ.

 P. 30(b)(6). Garbus is an FG&G partner who is licensed to practice law in the State of New Jersey.

 Plaintiff’s counsel asked him to “describe . . . the process whereby [the collection letter] would

 have gone out to [Plaintiff].” (Garbus Dep. at 37:7–9). Garbus answered that, upon receiving the

 file, it “get[s] loaded onto our system” and the system “puts the account through at least six

 different scrubs” to (i) check whether the debtor is deceased; (ii) check whether the debtor is active

 military, (iii) check the debtor’s bankruptcy status, (iv) verify the debtor’s address, and (v) check

 whether the statute of limitations has run. (Id. at 37:10–38:5). Garbus further testified that, “[i]f

 all of those things are satisfied,” “the account would be clear to go further” and “would then be

 put in my attorney review cycle.” (Id. at 38:5–9).

         An initial file, such as Plaintiff’s file, Garbus testified, contained biographical information

 including his name, address, social security number, as well as information regarding the debt,

 default date amounts, and when the account was opened. (Id. at 38:13–16). Garbus further




                                                   10
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 11 of 15 PageID: 763




 testified that different clients, such as Discover Bank, may have “different requirements as to what

 they want [him] to review and what they have available for [him] to review per the file.” (Id. at

 38:10–13). In particular, Discover Bank requires him to review “a charge-off statement,” “a

 transaction statement,” and “the terms and conditions.” (Id. at 38:17–20). Garbus testified that he

 has “a staff member who will make sure that at least those three documents are attached to th[e]

 file,” and “[o]nce she secures [the documents], then she’ll forward that account for [Garbus] to

 review the file.” (Id. at 38:20–24).

        Garbus testified that he will then “review the documents, and then approve [the file] or not

 approve it to go into collections, and then [the collection letter] will get produced.” (Id. at 38:24–

 39:2). He reviews the documents, he said, to “[s]ee if [the file] makes sense,” and a file may not

 make sense if it is missing information, if it reflects a zero balance, if someone else’s name is on

 the terms and conditions, or if the creditor is a different institution. (Id. at 57:22–59:2). Reviewing

 a file, such as Plaintiff’s file, could take about “five minutes,” Garbus testified, but it “could be

 more,” depending on “how many statement[s] [were] sent.” (Id. at 59:11–12). Garbus testified

 that he did not “remember [Plaintiff’s] case,” so he could not say how long it took him to review

 Plaintiff’s account. (Id. at 59:13).

        Garbus also testified that he includes the disclaimer—that no attorney personally reviewed

 the particular circumstances of the account—in every letter “to tell the . . . consumer[] that we

 didn’t decide to sue them or not,” and that “I haven’t . . . looked at [the account] with a critical

 eye.” (Id. at 65:9–21). All he had done by that point, he said, was a “cursory review” of the

 account. (Id. at 65:13).

        In moving for summary judgment, Defendants submitted evidence suggesting that Garbus

 did not actually “review the charge off statement or any other statements” before approving the




                                                   11
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 12 of 15 PageID: 764




 collection letter. (Defs.’ SUMF ¶ 6). That evidence consists of an affidavit of Garbus dated

 February 20, 2019 (D.E. No. 73-3 (“Garbus Aff.”)) and FG&G’s notes for Plaintiff’s account (D.E.

 No. 73-5, Exhibit B, Account Notes (“A/N”)).

        In his affidavit, Garbus explains that his deposition testimony was based on FG&G’s

 practice at the time of his deposition in 2017, which was to review certain account statements

 pursuant to Discover Bank’s preferences. (Garbus Aff. ¶¶ 3–4). In other words, his deposition

 testimony was not based on FG&G’s practice in 2014—which is when Discover Bank assigned

 Plaintiff’s account to FG&G. (Id. ¶ 3).

        The account notes corroborate this explanation, Garbus says, because they show that

 FG&G did not receive the relevant account statements from Discover Bank until after Garbus

 approved the collection letter. (Id. ¶¶ 6–8). Specifically, the account notes show (i) that FG&G

 received Plaintiff’s file from Discover Bank on October 2, 2014, and scrubbed the file for

 bankruptcy filings, military status, and death at 11:28 a.m. that same day (A/N lines 1–3); (ii) that

 Garbus approved the collection letter almost an hour later (A/N line 6); and (iii) that Discover

 Bank did not send, and FG&G did not receive, the charge-off statement until October 14, 2014,

 and the transaction statements until October 28, 2014 (A/N lines 25 & 33). Garbus further attests

 that, “[h]ad Plaintiff’s counsel shown me the account notes and had me simply go through them .

 . . , the chances for any confusion would have been alleviated and an accurate depiction of what

 took place prior to sending the initial letter on October 2, 2014 would have been preserved.”

 (Garbus Aff. ¶ 9). His “testimony” thus “did not accurately reflect what actually happened on

 Plaintiff’s file but rather what [he] assumed would have happened.” (Id. ¶ 4).

        Plaintiff argues that the Court should disregard Garbus’s affidavit because it is “self-

 serving” and because it impermissibly recants Garbus’s prior deposition testimony. (Opp. Br. at




                                                  12
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 13 of 15 PageID: 765




 15–16 (citing United States v. Commander, 734 F. App’x 824, 831 (3d Cir. 2018))). Plaintiff urges

 the Court to rely only on Garbus’s deposition testimony, which indicates that he would have

 reviewed the charge-off statement, transaction statement, and credit card terms and conditions of

 Plaintiff’s account before approving the collection letter. (Id. at 6–7). Defendants, meanwhile,

 argue that Garbus sufficiently supported his more recent account with “specific facts and

 documentary” evidence. (Reply at 7).

        However, the parties’ dispute concerning the affidavit is immaterial. Indeed, with or

 without the affidavit, Defendants are entitled to summary judgment. The Court therefore will

 ignore the affidavit.

        But not the account notes. Plaintiff disputes neither their authenticity nor what they show,

 and the account notes are consistent with Garbus’s deposition testimony. In his deposition, Garbus

 testified hypothetically—about what he would have done before approving a collection letter.

 Plaintiff’s counsel, indeed, asked Garbus “what would have been in, for example, [Plaintiff’s]

 file?” (Id. at 40:11–12 (emphasis added)). Counsel asked, “Why don’t you describe for me the

 process whereby this collection letter would have gone out to [Plaintiff?]” (Id. at 37:7–9 (emphasis

 added)). When counsel asked Garbus how long he “would have spent reviewing [Plaintiff’s] file,”

 Garbus responded: “Could be five minutes, could be more. Depends how many statements they

 would have sent. Like I said, I don’t specifically remember his case.” (Id. at 59:8–13 (emphasis

 added)). Meanwhile, the account notes indicate that FG&G did not receive the charge-off

 statement and transaction statements until after Garbus approved the collection letter. (A/N lines

 1–3, 6, 25 & 33). Garbus could not possibly have reviewed statements he did not have. So, while




                                                 13
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 14 of 15 PageID: 766




 Garbus posited what would have happened, the account notes indicate what could not have

 happened. 6

          Thus, based on the record evidence, there is no genuine dispute of fact regarding Garbus’s

 actual review of Plaintiff’s account. Specifically, before FG&G sent the collection letter to

 Plaintiff, FG&G’s computer system scrubbed his account for bankruptcy filings, military status,

 and death (A/N lines 1–3); and Garbus then reviewed Plaintiff’s initial file and indicated his

 approval in the computer system (A/N line 6). Plaintiff’s initial file included biographical

 information such as his name, address, and social security number, and possibly limited

 information concerning the debt. (Garbus Dep. at 38:13–16 & 40:13–18). There is no evidence

 that Garbus actually reviewed the charge-off statement or the transaction statements of Plaintiff’s

 account before approving the collection letter. While Garbus’s deposition testimony suggests he

 would have done so, the account notes indicate he could not have done so because FG&G received

 those statements only after he approved the collection letter. (A/N lines 25 & 33). 7

          Plaintiff argues that, “[e]ven if Attorney Garbus had not reviewed the (1) charge off

 statement, (2) the date of Plaintiff’s last payment and (3) Plaintiff’s Discover card statements,

 Attorney Garbus still had conducted a meaningful review prior to the letter being sent.” (Opp. Br.




 6
          Plaintiff disputes that Garbus was unaware of the account notes during his deposition, that he was testifying
 from memory, and that his testimony was hypothetical. (Opp. Br. at 7–15). These disputes are based on the
 contentions (i) that Garbus had access to the account notes before his deposition and (ii) that he was designated under
 Rule 30(6) and, therefore, as a person familiar with Plaintiff’s account. But Plaintiff’s account notes were not marked
 as exhibits until after Garbus provided the testimony in question. (Garbus Dep. 93:17–24). And if Garbus’s lack of
 knowledge was inappropriate for a Rule 30(b)(6) deponent, Plaintiff should have raised this issue sooner—in a motion
 to compel additional discovery or for sanctions under Fed. R. Civ. P. 37. Moreover, Plaintiff provides no support for
 the proposition that a designation under Rule 30(b)(6) is itself evidence of knowledge.
 7
          The Court emphasizes that it is not weighing Garbus’s affidavit against his deposition testimony. Plaintiff
 correctly points out that doing so would be improper. (Opp. Br. at 15–16). Instead, the Court is simply acknowledging
 how far the evidence can reasonably take a fact finder. While the deposition testimony speaks hypothetically, FG&G’s
 account notes rule out the possibility that Garbus reviewed certain statements. It is worth noting that, though possible,
 it would be a close call whether there was a genuine dispute of fact if the record contained only Garbus’s deposition
 testimony.


                                                           14
Case 2:15-cv-07252-ES-MAH Document 79 Filed 08/13/21 Page 15 of 15 PageID: 767




 at 14–15). The Court disagrees. Plaintiff does not cite any law in support of his argument. And

 the Court finds Nielsen v. Dickerson, 307 F.3d 623 (7th Cir. 2002), particularly instructive. There,

 the Seventh Circuit held that an attorney’s review of the debtor’s file, consisting of the debtor’s

 name, address, account number, account balance, and amount due were merely ministerial. Id. at

 636. The attorney in Nielson also checked for errors or possible bankruptcies. Id. at 627. The

 Court described the attorney’s review of this information as “checking the [creditor’s] account

 data” and found that such review did not amount to an attorney’s individualized assessment of the

 status or validity of the debt. Id. Like the attorney in Nielson, Garbus performed merely ministerial

 work of the kind debt collectors ordinarily perform.           FG&G’s computer system scrubbed

 Plaintiff’s file for bankruptcy filings, military status, and death (A/N lines 1–3), and Garbus

 approved the collection letter after reviewing Plaintiff’s initial file, which consisted of biographical

 information such as his name, address, and social security number, and, possibly, limited

 information concerning the debt (Garbus Dep. at 38:13–16 & 40:13–18). Thus, there is no genuine

 dispute of material fact that the collection letter’s disclaimer was not false.

 IV.     Conclusion

         Based on the foregoing, Defendants’ motion (D.E. No. 73) is GRANTED. An appropriate

 Order accompanies this Opinion.



                                                                         /s/Esther Salas
 Date: August 13, 2021                                                   Esther Salas, U.S.D.J.




                                                   15
